Allowable Subject Matter
Claims 1-4 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show an ice maker wherein the liquid outlet of the heat source tower is connected to the liquid outlet of the ice maker, and the concentrated liquid outlet of the ice maker is connected to the liquid return port of the heat source tower to form an antifreeze solution condensation concentration channel; the cold outlet of the heat pump unit is connected to the cold inlet of the ice maker through a pipeline; the hot return port of the ice maker is connected to the hot inlet of the heat pump unit through the pipeline; the cold inlet and the hot outlet of the heat pump unit are respectively connected to corresponding outlet and inlet of a user end.  U.S. Patent 11,300,343 to Kita et al. teaches an icemaking system and icemaking method, U.S. Patent Application Publication 2018/0335239 to Zhou et al. teaches a seawater fluidized ice manufacturing equipment and method and U.S. Patent 10,995,975 to Kondou et al. teaches an icemaking system, but they do not teach, alone or in combination, the key claimed technical features as described in detail above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2021/0356178 to Novek teaches systems and methods for high energy density heat transfer.
WO 2018/127712 to Long et al. teaches thermal management systems and methods.
U.S. Patent Application Publication 2017/0176077 to Knatt teaches an ice machine with dual circuit evaporator for hydrocarbon refrigerant.
U.S. Patent Application Publication 2002/0189270 to Stensrud et al. teaches a quiet ice making apparatus.
U.S. Patent 4,373,345 to Tyree et al. teaches ice making and water heating.
U.S. Patent 3,650,121 to Kimpel et al. teaches icemaker protection system.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
7/2/2022